IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-31357
                         Conference Calendar



RICKEY EVANS,

                                          Plaintiff-Appellant,

versus

WILLIE WASHINGTON, Lieutenant; BURL CAIN,
Warden; LOUIE CALVERT; RICHARD SPINNER;
ROBERT SCHOTT; JOHN DOE PERRY; RUBEN A.
EVANS; JOHN DOE HUNT; LEONARD WILLIAMS,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 98-CV-610-B
                       - - - - - - - - - -
                         August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Rickey Evans, a Louisiana prisoner (# 108026), appeals the

district court’s October 20, 2000, order, which effectively

denied his FED. R. CIV. P. 60(b) motion for relief from judgment.

The court originally entered judgment dismissing Evans’ 42 U.S.C.

§ 1983 civil rights action on July 28, 1999.   Evans’ Rule 60(b)

motion was filed more than 14 months later.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-31357
                                  -2-

     This court reviews the denial of a Rule 60(b) motion for

abuse of discretion.     Travelers Ins. Co. v. Liljeberg Enter.,

Inc., 38 F.3d 1404, 1408 (5th Cir. 1994); Seven Elves, Inc. v.

Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).     The merits of the

underlying judgment are not reviewable in an appeal from the

denial of a Rule 60(b) motion.     In re Ta Chi Navigation (Panama)

Corp. S.A., 728 F.2d 699, 703 (5th Cir. 1984).

     Evans’ Rule 60(b) motion cited “misapplication of state law,

mistake, misrepresentation, fraud, and plain error” as reasons

for being granted relief from judgment.     Except for “plain

error,” a Rule 60(b) motion based on these reasons must be filed

within one year “after the judgment, order, or proceeding was

entered or taken.”     See Rule 60(b) (one-year time bar applies to

motions based on Rule 60(b)(1), (2), and (3)).     Insofar as Evans

sought relief based on those reasons, his Rule 60(b) motion was

untimely.

     Evans has not purported to rely on Rule 60(b)(4) or (5).

That leaves only Rule 60(b)(6), which provides relief for “any

other reason justifying relief from the operation of the

judgment.”   Rule 60(b)(6) is the catch-all provision of Rule

60(b), the means by which a court may grant relief from judgment

when justice so requires and when the other subsections are

inapplicable.    Government Fin. Servs. One Ltd. Partnership v.

Peyton Place, Inc., 62 F.3d 767, 773-74 (5th Cir. 1995).        Relief

under Rule 60(b)(6) is reserved for “extraordinary”

circumstances.    See Picco v. Global Marine Drilling Co., 900 F.2d

846, 851 (5th Cir. 1990).    Evans has not even attempted to show
                          No. 00-31357
                               -3-

that his case presented “extraordinary” circumstances, and we

find that no such circumstances are present.   Evans has failed to

show that the district court abused its discretion in denying

Rule 60(b) relief.

     AFFIRMED.